
	

113 HR 52 IH: To amend title 5, United States Code, to provide for the termination of further retirement coverage of Members of Congress, except for the right to participate in the Thrift Savings Plan, and for other purposes.
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 52
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Fitzpatrick
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 5, United States Code, to provide for the
		  termination of further retirement coverage of Members of Congress, except for
		  the right to participate in the Thrift Savings Plan, and for other
		  purposes.
	
	
		1.Amendments relating to the
			 Civil Service Retirement System
			(a)In
			 generalSubchapter III of
			 chapter 83 of title 5, United States Code, is amended by inserting after
			 section 8335 the following:
				
					8335a.Termination
				of further retirement coverage of Members of Congress 
						(a)In
				generalNotwithstanding any
				other provision of this subchapter, effective as of the first day of the first
				Congress beginning after the date of the enactment of this section—
							(1)a Member shall not be subject to this
				subchapter for any further period of time; and
							(2)no further
				Government contributions or deductions from basic pay may be made with respect
				to such Member for deposit in the Treasury of the United States to the credit
				of the Fund.
							(b)Prior rights not
				affectedNothing in subsection (a) shall be considered to
				nullify, modify, or otherwise affect any right, entitlement, or benefit under
				this subchapter with respect to any Member covering any period prior to the
				first day referred to in subsection (a).
						(c)Right to
				participate in Thrift Savings Plan not affectedNothing in
				subsection (a) shall affect the eligibility of a Member to participate in the
				Thrift Savings Plan in accordance with otherwise applicable provisions of
				law.
						(d)RegulationsAny
				regulations necessary to carry out this section may—
							(1)be prescribed by
				the Director of the Office of Personnel Management, except with respect to
				matters under paragraph (2); and
							(2)with respect to
				matters relating to the Thrift Savings Plan, be prescribed by the Executive
				Director (as defined by section
				8401(13)).
							.
				
			(b)Clerical
			 amendmentThe table of sections of chapter 83 of title 5, United
			 States Code, is amended by inserting after the item relating to section 8335
			 the following:
				
					
						8335a. Termination of further retirement
				coverage of Members of Congress.
					
					.
				  
			2.Amendments relating to
			 the Federal Employees’ Retirement System
			(a)In
			 generalSubchapter II of
			 chapter 84 of title 5, United States Code, is amended by inserting after
			 section 8425 the following:
				
					8425a.Termination
				of further retirement coverage of Members of Congress
						(a)In
				generalNotwithstanding any
				other provision of this chapter, effective as of the first day of the first
				Congress beginning after the date of the enactment of this section—
							(1)in the case of an
				individual who first becomes a Member before such first day—
								(A)such Member shall
				not be subject to this chapter for any further period of time after such first
				day or, if later, the date on which such Member completes at least 5 years of
				Member service; and
								(B)no further Government contributions or
				deductions from basic pay may be made with respect to such Member, for deposit
				in the Treasury of the United States to the credit of the Fund, after such
				Member ceases to be subject to this chapter; and
								(2)in the case of an
				individual who first becomes a Member on or after such first day—
								(A)such Member shall not be subject to this
				chapter; and
								(B)no Government contributions or deductions
				from basic pay may be made with respect to such Member for deposit in the
				Treasury of the United States to the credit of the Civil Service Retirement and
				Disability Fund.
								(b)Prior rights not
				affectedNothing in subsection (a) shall be considered to
				nullify, modify, or otherwise affect any right, entitlement, or benefit under
				this chapter with respect to any Member covering any period prior to the first
				day referred to in subsection (a).
						(c)Right to
				participate in Thrift Savings Plan not affectedNothing in
				subsection (a) shall affect the eligibility of a Member to participate in the
				Thrift Savings Plan in accordance with otherwise applicable provisions of
				law.
						(d)RegulationsAny
				regulations necessary to carry out this section may—
							(1)be prescribed by
				the Director of the Office of Personnel Management, except with respect to
				matters under paragraph (2); and
							(2)with respect to
				matters relating to the Thrift Savings Plan, be prescribed by the Executive
				Director (as defined by section
				8401(13)).
							.
				
			(b)Clerical
			 amendmentThe table of sections of chapter 84 of title 5, United
			 States Code, is amended by inserting after the item relating to section 8425
			 the following:
				
					
						8425a. Termination of further retirement
				coverage of Members of Congress.
					
					.
				  
			
